Opinion issued November 8, 2012




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas
                           ————————————
                              NO. 01-12-00623-CV
                           ———————————
      OPAJ, LP, TRACY V. PATTON, SVP INVESTMENTS I, LLC,
                 AND CHAD M. PATTON, Appellants

                                        V.

                JPMORGAN CHASE BANK, N.A., Appellee



                   On Appeal from the 67th District Court
                           Tarrant County, Texas1
                    Trial Court Cause No. 067-256386-11


1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred the appeal to this Court. See Misc. Docket No. 12–9107 (Tex. Jun. 18,
     2012); see also TEX. GOV’T CODE ANN. §.73.001 (West 2005) (authorizing
     transfer of cases).
                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2